Exhibit 10.33





APPLIED MATERIALS, INC.
2016 DEFERRED COMPENSATION PLAN
(Amended, restated and renamed as of October 12, 2015)














--------------------------------------------------------------------------------




APPLIED MATERIALS, INC.
2016 DEFERRED COMPENSATION PLAN
(Amended, restated and renamed as of October 12, 2015)
Applied Materials, Inc., a Delaware corporation (the “Company”) on behalf of
itself and its Participating Affiliates, having previously adopted the Applied
Materials, Inc. 2005 Executive Deferred Compensation Plan, originally effective
January 1, 2005, as amended, hereby amends, restates and renames such plan as
the Applied Materials, Inc. 2016 Deferred Compensation Plan (the “Plan”),
effective October 12, 2015 (“Restatement Date”), for the purposes of attracting
highly qualified managers and other employees and promoting increased efficiency
and an interest in the successful operation of the Company. All account balances
under the Plan as of the Restatement Date shall be retained in separate accounts
(“Rollover Accounts”), which shall be payable at the same time or times
specified under the prior terms of the Plan as required to comply with Internal
Revenue Code Section 409A. The Plan is intended to, and shall be interpreted to,
comply in all respects with Internal Revenue Code Section 409A and those
provisions of the Employee Retirement Income Security Act of 1974, as amended,
applicable to an unfunded plan maintained primarily to provide deferred
compensation benefits for a select group of “management or highly compensated
employees.”
ARTICLE 1
Definitions
1.1    “401(k) Plan” shall mean a Section 401(k) plan qualified under Section
401(a) of the Code, which is sponsored by the Employer (or in which the Employer
participates) in the relevant Plan Year.
1.2    “Account(s)” shall mean the Company Contribution Accounts, Scheduled
Distribution Accounts, Termination Accounts, Rollover Accounts, Stock Unit
Accounts and/or Severance Payment Accounts established for a particular
Participant pursuant to Article 4 of the Plan.
1.3    “Administrative Committee” shall mean the person or persons appointed to
administer the Plan pursuant to Article 7 of the Plan.
1.4    “Affiliate” means each corporation, trade or business that is, together
with the Company, a member of a controlled group of corporations or under common
control (as determined under section 414(b) or (c) of the Code), but only for
the period during which such other entity is so affiliated with the Company.
Notwithstanding the foregoing, in applying sections 1563(a)(1), (2) and (3) of
the Code for purposes of determining a controlled group of corporations under
section 414(b) of the Code and in applying Treasury Regulation Section
1.414(c)-2 for purposes of determining trades or businesses that are under
common control for purposes of section 414(c) of the Code, the phrase “at least
50 percent” will be used instead of “at least 80 percent” at each place it
appears in such sections.
1.5    “Base Salary” shall mean the Participant’s base annual salary excluding
incentive and discretionary bonuses, severance, commissions and other
non-regular forms of compensation, before reductions for contributions to or
deferrals under any pension, deferred compensation or benefit plans of the
Employer, other than any cafeteria plan maintained pursuant to Section 125 of
the Code (“Cafeteria Plan”).
1.6    “Beneficiary” shall mean the person(s) or entity designated as such in
accordance with Article 6 of the Plan.

1



--------------------------------------------------------------------------------

Applied Materials, Inc. 2016 Deferred Compensation Plan

1.7    “Bonus” shall mean any amount paid to the Participant by the Employer in
the form of discretionary or incentive compensation (excluding Long-Term
Incentive Compensation), or any other bonus paid to the Participant by the
Employer, which is designated by the Administrative Committee as a Bonus
eligible for deferral under the Plan, before reductions for contributions to or
deferrals under any pension, deferred compensation or benefit plans of the
Employer, other than any Cafeteria Plan.
1.8    “Change in Control” shall mean, with respect to the Company, any of the
following events:
(a)
A change in the ownership of the Company that occurs on the date that any one
person, or more than one person acting as a group (“Person”), acquires ownership
of the stock of the Company that, together with the stock held by such Person,
constitutes more than fifty percent (50%) of the total voting power of the stock
of the Company. For purposes of this subsection (a), the acquisition of
additional stock by any one Person, who is considered to own more than fifty
percent (50%) of the total voting power of the stock of the Company will not be
considered an additional Change in Control. Further, if the stockholders of the
Company immediately before the change in ownership continue to retain,
immediately after the change in ownership, in substantially the same proportions
as their ownership of shares of the Company’s voting stock immediately prior to
the change in ownership, the direct or indirect beneficial ownership of fifty
percent (50%) or more of the total voting power of the stock of the Company or
of the ultimate parent entity of the Company, such event will not be considered
a Change in Control under this subsection (a). For this purpose, indirect
beneficial ownership will include, without limitation, an interest resulting
from ownership of the voting securities of one or more corporations or other
business entities that own the Company, as the case may be, either directly or
through one or more subsidiary corporations or other business entities; or

(b)
A change in the effective control of the Company that occurs on the date that a
majority of members of the Board of Directors of the Company is replaced during
any twelve (12) month period by directors whose appointment or election is not
endorsed by a majority of the members of the Board of Directors prior to the
date of the appointment or election. For purposes of this subsection (b), once
any Person is considered to be in effective control of the Company, the
acquisition of additional control of the Company by the same Person will not be
considered an additional Change in Control; or

(c)
A change in the ownership of a “substantial portion of the Company’s assets”, as
defined herein. For this purpose, a “substantial portion of the Company’s
assets” shall mean assets of the Company having a total gross fair market value
equal to or more than fifty percent (50%) of the total gross fair market value
of all of the assets of the Company immediately prior to such change in
ownership. For purposes of this subsection (c), a change in ownership of a
substantial portion of the Company’s assets occurs on the date that any Person
acquires (or has acquired during the twelve (12) month period ending on the date
of the most recent acquisition by such person or persons) assets from the
Company that constitute a “substantial portion of the Company’s assets.”
Further, for purposes of this subsection (c), the following will not constitute
a change in the ownership of a substantial portion of the Company’s assets:
(A) a transfer to an entity that is controlled by the Company’s stockholders
immediately after the transfer, or (B) a transfer of assets by the Company to:
(1) a stockholder of the Company (immediately before the asset transfer) in
exchange for or with respect to the Company’s stock, (2) an entity, fifty
percent (50%) or more of the total value or voting power of which is owned,
directly or indirectly,


2





--------------------------------------------------------------------------------

Applied Materials, Inc. 2016 Deferred Compensation Plan

by the Company, (3) a Person that owns, directly or indirectly, fifty percent
(50%) or more of the total value or voting power of all the outstanding stock of
the Company, or (4) an entity, at least fifty percent (50%) of the total value
or voting power of which is owned, directly or indirectly, by a Person described
in this subsection (c). For purposes of this subsection (c), gross fair market
value means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.
For purposes of determining the occurrence of a Change in Control, Persons will
be considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Company.
Further and for the avoidance of doubt, a transaction will not constitute a
Change in Control if its primary purpose is to: (1) change the state of the
Company’s incorporation, or (2) create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction.
Notwithstanding the foregoing, a transaction will not be deemed a Change in
Control unless the transaction qualifies as a “change in control event” within
the meaning of Code Section 409A.
1.9    “Code” shall mean the Internal Revenue Code of 1986, as subsequently
amended, as interpreted by regulations, rulings, and applicable authorities.
1.10    “Commissions” shall mean commissions payable to the Participant for the
applicable Plan Year (as determined by the Administrative Committee in
compliance with Code Section 409A) before reductions for contributions to or
deferrals under any pension, deferred compensation or benefit plans of the
Employer, other than any Cafeteria Plan.
1.11    “Company” shall mean Applied Materials, Inc., a Delaware corporation.
1.12    “Company Contribution” shall mean the contribution by the Employer to
the Participant’s Company Contribution Account pursuant to Section 3.2 of the
Plan.
1.13    “Company Contribution Account” shall mean an Account established for
Company Contributions pursuant to Article 4 of the Plan.
1.14    “Compensation” shall mean all amounts eligible for deferral for a
particular Plan Year (or other applicable performance period) under Section
3.1.1 of the Plan.
1.15    “Disability” shall be interpreted consistent with the requirements of
Code Section 409A and shall mean that the Participant (i) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months, or
(ii) is, by reason of any medically determinable physical or mental impairment
that can be expected to result in death or can be expected to last for a
continuous period of not less than twelve (12) months, receiving income
replacement benefits for a period of not less than three (3) months under an
accident and health plan covering employees of the Participant’s Employer. The
Administrative Committee will determine whether or not a Participant has
incurred a Disability based on such evidence as it deems necessary or
appropriate. Notwithstanding the foregoing, a Participant will be deemed to
qualify for Disability hereunder if he or she has been determined to be totally
disabled by the Social Security Administration.

3





--------------------------------------------------------------------------------

Applied Materials, Inc. 2016 Deferred Compensation Plan

1.16    “Distributable Amount” shall mean the vested balance in the applicable
Account.
1.17    “Eligible Employee” shall mean a management level or highly compensated
employee of the Company or a Participating Affiliate selected by the
Administrative Committee to be eligible to participate in the Plan.
1.18    “Employer” shall mean the Company or Participating Affiliate for which
the relevant Participant performs services and from which such Participant is
entitled to the payment of Compensation .
1.19     “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended, as interpreted by regulations, rulings and applicable authorities.
1.20    “Fiscal Year Bonus Compensation” shall have the meaning given to such
term in Section 3.1.3.
1.21    “Hardship Distribution” shall mean a distribution by reason of an
Unforeseeable Emergency pursuant to Section 5.8 of the Plan.
1.22    “HRCC” shall mean the Human Resources and Compensation Committee of the
Board of Directors of the Company.
1.23    “Investment Subaccount” shall have the meaning given to such term in
Section 4.1 of the Plan.
1.24    “Long-Term Incentive Compensation” shall mean any amount payable to the
Participant by the Employer in the form of long-term discretionary or incentive
compensation designated by the Administrative Committee as eligible for deferral
under the Plan, before reductions for contributions to or deferrals under any
pension, deferred compensation or benefit plans of the Employer, other than any
Cafeteria Plan.
1.25     “Participant” shall mean an Eligible Employee who has elected to
participate and has made a Participant Election pursuant to Article 2 of the
Plan, or has received a Company Contribution.
1.26    “Participant Election” shall mean an election regarding deferrals and/or
distributions submitted by the Participant to the Administrative Committee on a
timely basis pursuant to Article 3 of the Plan, which may include contributions,
benefits, terms and conditions unique to such Participant. The Participant
Election may take the form of an electronic communication according to
specifications established by the Administrative Committee.
1.27    “Participating Affiliate” shall mean an Affiliate of the Company that
has been designated and approved by the HRCC (or its authorized delegate) as a
Participating Affiliate and has adopted the Plan. By adopting the Plan, an
Participating Affiliate shall be deemed to agree to all of its terms, including
(but not limited to) the provisions granting exclusive authority to the HRCC (or
its authorized delegate) to amend the Plan and the provisions granting exclusive
authority to the Administrative Committee to administer and interpret the Plan.
A Participating Affiliate may independently terminate participation in the Plan
under the same terms and conditions provided for termination by the Company at
the direction of the HRCC (or its authorized delegate) under Section 9.1 of the
Plan. The liabilities incurred under the Plan to the Participants employed by
each Employer shall be solely the liabilities of that Employer, and no other
Employer will be liable for any benefits accrued by a Participant during any
period when he or she was not employed by such Employer.

4





--------------------------------------------------------------------------------

Applied Materials, Inc. 2016 Deferred Compensation Plan

1.28    “Payment Date” shall mean the date by which a lump sum payment under the
Plan shall be made or the date by which installment payments under the Plan
shall commence and shall, in all events, include only a qualifying distribution
date, event or schedule under Code Section 409A. The Payment Date for payments
commencing upon Separation from Service shall be within the ninety (90) day
period following Separation from Service, or in the case of a Severance Payment,
within the ninety (90) day period following the first anniversary of Separation
from Service. Subsequent installments shall be made in the first ninety (90)
days of each succeeding Plan Year commencing after the Plan Year in which the
first installment payment is made. In the case of death, the Administrative
Committee shall be provided with documentation reasonably necessary to establish
the fact of the Participant’s death. The Payment Date of a Scheduled
Distribution shall be the earlier of the first ninety (90) days of the Plan Year
specified by the Participant for such distribution or the Participant’s
Separation from Service other than by reason of death or Disability.
Notwithstanding the foregoing, the Payment Date shall not be before the earliest
date on which benefits may be distributed under Code Section 409A without the
imposition of additional Code Section 409A taxes, as determined by the
Administrative Committee and the Administrative Committee shall have discretion
regarding the timing of payments to the extent permitted under Code Section
409A. In the event that the Participant is a “key employee” (as defined in Code
Section 416(i) without regard to paragraph (5) thereof) of the Company, to the
extent required by Code Section 409A, the Payment Date shall be no earlier than
the earlier of (i) the first day of the seventh (7th) calendar month commencing
after the Participant’s Separation from Service, or (ii) the Participant’s
death. Any payments delayed by reason of the preceding sentence shall be caught
up and paid in a single lump sum on the first day such payments are permissible
consistent with the application of Code Section 409A.
1.29    “Plan” shall mean this Applied Materials, Inc. 2016 Deferred
Compensation Plan which amends, restates and renames the Applied Materials, Inc.
2005 Executive Deferred Compensation Plan.
1.30    “Plan Year” shall mean the calendar year.
1.31    “Performance-Based Compensation” means Compensation where the amount of,
or entitlement to, the Compensation is contingent upon the satisfaction of
pre-established organizational or individual performance criteria relating to a
performance period of at least twelve (12) consecutive months. Organizational or
individual performance criteria are considered pre-established if established in
writing within ninety (90) days after the commencement of the period of service
to which the criteria relate, provided that the attainment of performance
objectives is substantially uncertain at the time the criteria are established.
The determination of whether Compensation qualifies as “Performance-Based
Compensation” will be made in the complete and sole discretion of the
Administrative Committee in accordance with Treasury Regulation Section
1.409A-1(e) and applicable authorities.
1.32    “Restatement Date” shall have the meaning given to such term in the
introductory paragraph.
1.33    “Restricted Stock Units” shall mean restricted stock unit awards of a
right to receive common stock of the Company at a specified date in the future
made by an Employer to an Eligible Employee under an equity compensation plan
sponsored by the Company, or such other similar amounts, as are specified as
eligible for deferral under the Plan from time to time by the Administrative
Committee, in its discretion and in compliance with all applicable laws.
1.34    “Rollover Account” shall have the meaning given to such term in the
introductory paragraph of the Plan.

5





--------------------------------------------------------------------------------

Applied Materials, Inc. 2016 Deferred Compensation Plan

1.35    “Scheduled Distribution” shall mean the distribution elected by the
Participant pursuant to Section 5.4 of the Plan.
1.36    “Scheduled Distribution Account” shall mean an Account established for
amounts payable in the form of a Scheduled Distribution pursuant to Article 4 of
the Plan.
1.37    “Separation from Service” shall be interpreted consistently with the
meaning of such term under Code Section 409A and shall mean, with respect to a
given Participant, the date when, for any reason, including by reason of
retirement, death or Disability, (but excluding approved leaves of absence of
six (6) months or less, or a longer period if the right to return to employment
after such period is protected by law or contract), the level of services
provided by such Participant to the Employer (or any Affiliate under common
ownership aggregated with the Company for purposes of Code Section 409A) in any
capacity has permanently decreased to a level equal to no more than twenty
percent (20%) of the average level of services performed by such Participant for
the Employer during the immediately preceding thirty-six (36) month period (or
the Participant’s full period of services to the Employer, if a lesser period).
1.38    “Severance Payment” shall mean the cash severance payment(s) (if any),
which are payable to a Participant after his or her Separation from Service in
accordance with the terms of a severance agreement that is the subject of bona
fide, arm’s length negotiations between the Employer and the Participant at the
time of the Separation from Service, which the Administrative Committee
designates as eligible for deferral under the Plan.
1.39    “Severance Payment Account” shall mean an Account established for the
purpose of deferring Severance Payments pursuant to Section Article 4 of the
Plan.
1.40    “Sign-On Bonus” shall mean a cash-based award (if any) that is payable
to an Eligible Employee pursuant to the terms and conditions of the Employer’s
offer of employment to induce him or her to become an employee of the Employer,
or any similar item of Compensation, which the Administrative Committee
designates as eligible for deferral under the Plan, before reductions for
contributions to or deferrals under any pension, deferred compensation or
benefit plans of the Employer, other than any Cafeteria Plan.
1.41    “Stock Unit Account” shall mean the Account established for Restricted
Stock Unit deferrals as provided under Article 4 of the Plan.
1.42    “Termination Account” shall mean an Account established for distribution
of Participant deferrals elected to commence upon the Payment Date following
Separation from Service pursuant to Article 4 of the Plan.
1.43     “Unforeseeable Emergency” shall mean a severe financial hardship to the
Participant resulting from an illness or accident involving the Participant or
the Participant’s spouse, Beneficiary or dependent (as defined in Code Section
152, but without regard to subsections (b)(1), (b)(2) and (d)(1)(B) thereof),
the loss of the Participant’s property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant (but shall in all events correspond to the
meaning of the term “unforeseeable emergency” in Code Section 409A and
applicable authorities).


ARTICLE 2
Participation

6





--------------------------------------------------------------------------------

Applied Materials, Inc. 2016 Deferred Compensation Plan

2.1    Commencement of Participation. An Eligible Employee shall commence
participation in the Plan as of the date specified in the enrollment materials
provided by the Administrative Committee which designate him or her as an
Eligible Employee if, and only if, the Eligible Employee has completed all
applicable Participant Elections and other documentation the Administrative
Committee may reasonably request, during the enrollment period established by
the Administrative Committee for such purpose.
2.2    Duration of Participation. A Participant shall continue to be eligible to
make deferrals and/or to receive Company Contributions under Article 3 until the
earlier of the Participant’s Separation from Service or such time as the
Administrative Committee shall determine that the Participant is no longer an
Eligible Employee. Notwithstanding the foregoing, the Participant’s deferral
elections shall continue in place with respect to any Compensation for services
performed during the Plan Year (or other applicable performance period) in which
Separation from Service or termination of eligibility shall occur and a
terminated Participant’s Accounts shall continue to be credited with notional
earnings or losses as provided in Article 4 until such time as the total balance
of all of the Participant’s Accounts shall have been fully distributed.


ARTICLE 3
Deferrals, Contributions, and Elections
3.1    Elections to Defer Compensation.
3.1.1    Form of Elections. Except with respect to any Severance Payment
deferrals, a Participant may only elect to defer Compensation attributable to
services provided after the time an election is made. Participant Elections
shall be subject to such specifications and limitations as may be prescribed by
the Administrative Committee in the enrollment materials for a particular Plan
Year (or applicable performance period) and shall take the form of a whole
percentage not to exceed:
•    60% of Base Salary,
•    100% of specified Bonuses (separate deferral elections shall be made
available for each type of Bonus and applicable limitations specified by the
Administrative Committee for the applicable Plan Year (or other performance
period) and Sign-On Bonuses and Performance-Based Compensation with applicable
limitations must be separately specified by the Administrative Committee, in its
sole discretion, as eligible for deferral),
•    100% of Long-Term Incentive Compensation,
•    100% of Commissions, or
•    100% of Severance Payments,
as permitted in the complete and sole discretion of the Administrative
Committee.
A Participant may also elect to defer annual Compensation in an amount equal to
specified refunded compensation from the 401(k) Plan and/or, Restricted Stock
Units awarded to the Participant for services performed in the applicable Plan
Year (or performance period), as determined in the complete and sole discretion
of the Administrative Committee.

7





--------------------------------------------------------------------------------

Applied Materials, Inc. 2016 Deferred Compensation Plan

The Administrative Committee shall establish appropriate procedures for such
deferral elections in compliance with Code Section 409A and, notwithstanding any
contrary Plan provision, may further limit the classes of deferred Compensation
and/or the minimum or maximum amount deferred by any Participant or group of
Participants, or waive the foregoing limits for any Participant or group of
Participants, for any reason, to the extent permitted under Code Section 409A.
In particular, but not by way of limitation, the Administrative Committee may
apply further limitations to the eligibility, amount and form of Compensation
that may be deferred by certain Participants to avoid the application of Code
Section 457A to the Plan. Any such limitations that will be applicable with
respect to a Plan Year (or other applicable performance period) shall be
established by the Administrative Committee before any deferral elections with
respect to Compensation for services performed during such Plan Year (or other
applicable performance period) otherwise become irrevocable under the terms of
the Plan.
Deferrals shall be calculated with respect to the gross cash Compensation
payable to the Participant prior to any deductions or withholdings (other than
for Cafeteria Plan contributions), but shall be reduced by the Administrative
Committee as necessary to not exceed 100% of the cash Compensation of the
Participant remaining after deduction of applicable employment taxes and income
taxes thereon and other deductions required by law. Changes to payroll
withholdings that affect the amount of Compensation being deferred to the Plan
shall be allowed only to the extent permissible under Code Section 409A.
3.1.2    Initial Deferral Election. An Eligible Employee shall make an initial
election to defer Compensation during the enrollment period established by the
Administrative Committee prior to the effective date of the Participant’s
commencement of participation in the Plan and such election shall apply only to
Compensation for services performed after such date. The enrollment period shall
generally occur prior to the beginning of the applicable Plan Year, but the
Administrative Committee may establish a special enrollment period ending no
later than thirty (30) days after an Eligible Employee first becomes eligible to
participate in the Plan to allow deferrals by such Eligible Employee of eligible
amounts earned during the balance of such Plan Year (as long as such Eligible
Employee is not already a participant in another plan or arrangement which is
aggregated with this Plan for purposes of Code Section 409A). Eligibility for
mid-year enrollment of rehired or newly Eligible Employees who have previously
participated in the Plan shall be permitted only in compliance with all
requirements of Code Section 409A, and as determined in the complete and sole
discretion of the Administrative Committee.
3.1.3    Deferral Elections for Subsequent Plan Years. A Participant may
increase, decrease, terminate or recommence a deferral election with respect to
Compensation for any subsequent Plan Year in which the Participant is eligible
to participate in the Plan by making a Participant Election during the
enrollment period established by the Administrative Committee prior to the
beginning of the Plan Year in which the applicable services are performed, which
election shall be effective on the first day of the following Plan Year.
Notwithstanding the foregoing, the Administrative Committee may allow separate
deferral elections with respect to any Bonuses which are determined on the basis
of the Employer’s fiscal year or years and payable after the end of the
applicable fiscal year or years (“Fiscal Year Bonus Compensation”). The
enrollment period established for deferral of Fiscal Year Bonus Compensation
shall be made prior to the beginning of the fiscal year in which the applicable
services are performed, in compliance with all requirements of Code Section
409A.
3.1.4    Performance-Based Compensation. Notwithstanding the foregoing, the
Administrative Committee may allow deferral elections or changes in deferral
elections to be made no later than six (6) months before the end of the
applicable performance period solely with respect to the deferral of any
Compensation which qualifies as Performance-Based Compensation, if such deferral
or change is in compliance with Code Section 409A and applicable authorities. In
order for an Eligible

8





--------------------------------------------------------------------------------

Applied Materials, Inc. 2016 Deferred Compensation Plan

Employee to be eligible to defer Performance-Based Compensation in accordance
with the deadline established in this Section, the Eligible Employee must have
performed services continuously from the later of the beginning of the
performance period for such Compensation or the date on which the performance
criteria for such Compensation was established through the date on which such
election is made; provided, however, that no such election may be made after
such Compensation has become readily ascertainable, consistent with the
requirements of Code Section 409A.
3.1.5    Severance Payments. An Employer may provide for the deferral of, or a
Participant may be offered an election to defer, up to 100% of specified
Severance Payments at such time and in such manner as may be permitted by the
Administrative Committee in its complete and sole discretion and in compliance
with all requirements of Code Section 409A.
3.1.6    Irrevocability of Deferral Election. After the beginning of the Plan
Year (or the effective date of a mid-year commencement of participation, Fiscal
Year Bonus Compensation deferral election or Performance-Based Compensation
deferral election), or such earlier time as may be specified by the
Administrative Committee in its discretion, deferral elections with respect to
Compensation for services performed during such Plan Year (or other applicable
performance period) shall be irrevocable except that the Administrative
Committee may cancel a Participant’s deferral election(s) to the extent
permitted under Code Section 409A: (i) in the event of an Unforeseeable
Emergency, (ii) by reason of the Participant’s Qualifying Disability (as defined
below), or (iii) as necessary for the Participant to receive a hardship
distribution under the 401(k) Plan. For purposes of this Section, “Qualifying
Disability” shall be interpreted consistent with the requirements of Code
Section 409A and shall mean any medically determinable physical or mental
impairment resulting in the Participant’s inability to perform the duties of his
or her position or any substantially similar position, where such impairment can
be expected to result in death or can be expected to last for a continuous
period of not less than six (6) months. The Administrative Committee will
determine whether or not a Participant has incurred a Qualifying Disability
based on such evidence as it deems necessary or advisable. A Participant whose
deferral election(s) have been cancelled pursuant to this Section may later
resume making deferrals under the Plan only in accordance with the foregoing
provisions of Section 3.1 and the requirements of Code Section 409A.
3.2    Company Contributions.
3.2.1    Discretionary Company Contributions. Except as provided in Section
3.2.2 below, the Employer shall have the discretion to make Company
Contributions to the Plan at any time on behalf of any Participant. Such Company
Contributions shall be made in the complete and sole discretion of the Employer
and no Participant shall have the right to receive any Company Contribution,
regardless of whether Company Contributions are made on behalf of other
Participants.
3.2.2    Company Matching Contributions. The Employer may make a matching
Company Contribution on behalf of each Participant for each Plan Year (or other
applicable performance period) in which the Participant makes a deferral under
this Plan based on such matching formula as may be specified by the
Administrative Committee, in its discretion, in the election materials prior to
commencement of the applicable Plan Year (or applicable performance period).
3.3    Distribution Elections.
3.3.1    Initial Election. At the time of making a deferral election under the
Plan, the Participant shall designate the time and form of distribution of
deferrals made pursuant to such election (together with notional earnings or
losses credited thereon) from among the alternatives specified in

9





--------------------------------------------------------------------------------

Applied Materials, Inc. 2016 Deferred Compensation Plan

Article 5, if eligible. Notwithstanding the foregoing, all amounts credited to a
Rollover Account shall be distributed at the same time and in the same form as
the Participant elected under the prior terms of the Plan as in effect prior to
the Restatement Date, subject to modifications permissible under Section 3.3.2
and Code Section 409A.
3.3.2    Modification of Election. A distribution election with respect to
previously deferred amounts may be changed under the terms and conditions
specified in Code Section 409A and the Plan. Except as expressly provided in
Article 5 (or otherwise permitted under Code Section 409A and applicable
authorities), no acceleration of a distribution is permitted. A subsequent
election that delays payment or changes the form of payment shall be permitted
if, and only if, all of the following requirements are met:
•    the new election does not take effect until at least twelve (12) months
after the date on which the new election is made;
•    in the case of a new election related to a payment not described in
Treasury Regulation Sections 1.409A-3(a)(2), 1.409A-3(a)(3) or 1.409A-3(a)(6),
the election delays such payment for at least five (5) years from the date that
payment would otherwise have been made (or, in the case of installment payments,
the first installment payment would otherwise have been made), absent the new
election; and
•    in the case of a new election related to a payment described in Treasury
Regulation Section 1.409A-3(a)(4), the election is made not less than twelve
(12) months before the date on which payment would otherwise have been made (or,
in the case of installment payments, the first installment payment would
otherwise have been made) absent the new election.
For purposes of applying the above change limitations, substantially level
installment payments shall be treated as a single payment. Election changes made
pursuant to this Section shall be made at the discretion of, and in accordance
with rules established by, the Administrative Committee, and shall comply with
all requirements of Code Section 409A and applicable authorities.
ARTICLE 4Accounts, Crediting and Vesting
4.1    Accounts. Solely for recordkeeping purposes, up to two (2) Termination
Accounts and three (3) Scheduled Distribution Accounts, or such greater number
of each as may be permitted from time to time by the Administrative Committee,
shall be maintained for each Participant and credited with the Participant’s
deferrals as directed in the applicable Participant Election for such deferral.
One or more separate Company Contribution Accounts shall be maintained for the
Participant and shall be credited with any Company Contributions at the time
specified by the Administrative Committee. A separate Severance Payment Account
may be maintained for the Participant and shall be credited with deferred
Severance Payments at the time specified by the Administrative Committee. One or
more separate Stock Unit Accounts may be maintained for the Participant and
shall be credited with any deferred Restricted Stock Units and shall be credited
at the time specified by the Administrative Committee. One or more Rollover
Accounts shall be established for Participants having vested or unvested Account
balances as of the Restatement Date. Each Account may be further divided into
separate subaccounts for notional investment purposes (“Investment Subaccounts”)
to accommodate the direction of investments as provided in Section 4.2.
4.2    Investment Direction and Crediting Rate. Amounts, other than Restricted
Stock Units, credited to a Participant’s Accounts shall be credited with
notional earnings or losses in a manner

10





--------------------------------------------------------------------------------

Applied Materials, Inc. 2016 Deferred Compensation Plan

determined in the discretion of the Administrative Committee. Until such time as
the Administrative Committee determines otherwise:
4.2.1    Rollover Accounts. Rollover Accounts shall be credited with notional
earnings at a fixed crediting rate established by the Administrative Committee.
Notwithstanding the foregoing, the Administrative Committee may establish a
procedure at a future date to allow Rollover Accounts to be credited with
notional earnings or losses based on the Participant’s investment direction
according to the specifications of the following paragraph.
4.2.2    New Accounts. Accounts established after the Restatement Date, other
than Stock Unit Accounts, shall be credited with notional earnings or losses
based on the Participant’s choice among the investment alternatives or “funds”
made available from time to time by the Administrative Committee. The
Administrative Committee may establish a procedure by which a Participant may
choose among investment funds specified by the Administrative Committee and may
change investment elections daily on each business day, subject to
administrative feasibility. At the discretion of the Administrative Committee,
the Participant’s applicable Account balance shall reflect the notional earnings
or losses on the investment funds selected by the Participant. If an investment
fund selected by a Participant sustains a loss, the Participant’s applicable
Account shall be reduced to reflect such loss. If the Participant fails to elect
an investment alternative for a particular Account or Investment Subaccount, the
notional crediting rate with respect to that Account or Investment Subaccount
shall be based on the default investment alternative selected for this purpose
by the Administrative Committee. The Participant’s choice among investment funds
shall be solely for purposes of the calculation of a notional crediting rate on
the Participant’s applicable Accounts. Notwithstanding any contrary provision of
the Plan, the Company (and other Employers) shall have no obligation to set
aside or invest funds as directed by the Participant and, whether or not the
Company (or Employer) elects to invest funds as directed by the Participant, the
Participant shall have no right to payment under the Plan other than as an
unsecured general creditor of the Company (or Employer).
4.2.3    Crediting During Payout Period. During payout, the Participant’s
Accounts, other than Stock Unit Accounts, shall continue to be credited at the
notional crediting rate specified by the Administrative Committee or as selected
by the Participant from among the investment alternatives or rates made
available by the Administrative Committee. Installment payments shall be
recalculated annually by dividing the applicable Account balance by the number
of payments remaining without regard to anticipated notional earnings or losses,
or in any other reasonable manner as may be determined from time to time by the
Administrative Committee.
4.3    Crediting of Stock Unit Accounts. Stock Unit Accounts may be established
under the Plan in the complete and sole discretion of the Administrative
Committee and shall be subject to such additional terms and conditions as may be
specified by the Administrative Committee from time to time. Amounts credited to
a Stock Unit Account shall be distributed in the form of common stock of the
Company or, in cash equal to the fair market value of the common stock of the
Company as of the date of distribution, in the complete and sole discretion of
the Administrative Committee, subject to the terms and limitations of the
applicable Restricted Stock Unit plan and/or award agreement. Notwithstanding
any other provisions of the Plan, no common stock shall be issued to a
Participant in connection with a distribution under the Plan unless, and until,
such Participant has executed such documentation as may be required by the
Administrative Committee and agreed to comply with all applicable securities
laws. The Administrative Committee shall administer any Stock Unit Account
consistent with the terms of the applicable Restricted Stock Unit plan and
agreement. The Administrative Committee shall have the discretion to make
adjustments in the number of shares, or convert or allow a Participant to elect
to convert shares, if any, payable with respect to Restricted Stock Units
credited to a Stock Unit Account

11





--------------------------------------------------------------------------------

Applied Materials, Inc. 2016 Deferred Compensation Plan

to an alternative form of security or cash as appropriate to accomplish the
intent of the Plan to treat notional Restricted Stock Unit credits similarly to
actual shares of Company common stock, all as may be directed by the
Administrative Committee, in its complete and sole discretion, subject to the
terms and limitations of the applicable Restricted Stock Unit plan and/or award
agreement. Prior to any distribution of common stock, Participants shall have no
rights as shareholders with respect to amounts or units credited to a Stock Unit
Account except that Participants shall be entitled to receive additional credits
to such Account in the amount of any cash or stock dividends payable on shares
of Company common stock equal in number to the vested Restricted Stock Units
credited to such Stock Unit Account. Any dividends payable on vested Restricted
Stock Units credited to a Stock Unit Account shall be denominated in Restricted
Stock Units and result in a credit of additional notional Restricted Stock Units
to the applicable Stock Unit Account. Pursuant to Code Section 409A, such
dividend equivalents shall be considered current earnings on the Stock Unit
Account and shall be credited to the appropriate Account as of the date
dividends are paid to shareholders of the Company and distributed at the same
time and in the same form elected for the applicable Stock Unit Account.
4.4    Crediting of Accounts. A Participant’s Accounts shall be credited as
follows:
4.4.1    Participant Deferrals. On or before the third (3rd) business day after
amounts would otherwise have been paid to the Participant, the Administrative
Committee shall credit the Participant’s applicable Account with an amount equal
to Compensation deferred by the Participant and shall allocate such amount to
Investment Subaccounts in accordance with the Participant’s election under
Section 4.2.2 or, in the case of a deferral of Restricted Stock Units, to the
applicable Stock Unit Accounts.
4.4.2    Company Contributions. On the date specified by the Administrative
Committee for the crediting of a Company Contribution to the Plan on behalf of a
Participant, the Administrative Committee shall credit the Participant’s Company
Contribution Account with an amount equal to the Company Contribution and shall
allocate such amount to Investment Subaccounts in accordance with the
Participant’s election under Section 4.2.2.
4.4.3    Distributions. Distributions shall be deducted by the Administrative
Committee from the applicable Account as of the end of the day on which such
distributions are made.
4.4.4    Notional Earnings or Losses. Each business day, a Participant’s
Accounts (other than Stock Unit Accounts) shall be credited with notional
earnings or losses in an amount equal to that determined by multiplying the
balance credited to such Accounts or applicable Investment Subaccounts as of the
prior day, less any distributions valued as of the end of the prior day, by the
notional crediting rate for the corresponding fund as determined by the
Administrative Committee.
4.5    Vesting of Accounts. The Participant shall be vested at all times in
amounts credited to the Participant’s Accounts, other than the Participant’s
Company Contribution Accounts. Amounts credited to the Participant’s Company
Contribution Accounts shall vest in accordance with the schedule determined and
provided to the Participant at the time of contribution by the Administrative
Committee. Unless otherwise specified by the Administrative Committee, amounts
credited to the Participant’s Company Contribution Account for a particular Plan
Year shall vest at the end of the second Plan Year commencing after the Plan
Year in which the services are performed in connection with such Company
Contribution, provided that the Participant has not incurred a Separation from
Service as of the scheduled vesting date. Notwithstanding the foregoing, in the
event of a Change in Control or termination of the Plan pursuant to Section 9.1,
all Company Contribution Accounts shall be fully vested as of such date.

12





--------------------------------------------------------------------------------

Applied Materials, Inc. 2016 Deferred Compensation Plan

4.6    Statement of Accounts. The Administrative Committee shall make available
to each Participant electronic statements at least annually setting forth the
Participant’s Account balances as of the end of each Plan Year.
ARTICLE 5Distributions and Benefits
5.1    Distribution of Rollover Accounts. Rollover Accounts shall be distributed
under the terms and conditions of the Plan as in effect prior to the Restatement
Date, subject to modifications permissible under Section 3.3.2 and Code Section
409A.
5.2    Distribution of Severance Payment Accounts. Severance Payment Accounts
shall be distributed on the Payment Date following the first anniversary of a
Participant’s Separation from Service in the form of a single lump sum unless
that Participant has made an alternative benefit election on a timely basis
pursuant to Section 3.3 to receive the benefits in substantially equal annual
installments over up to five (5) years commencing on the Payment Date following
the first anniversary of the Participant’s Separation from Service.
5.3    Termination Distributions. Except as otherwise provided herein, in the
event of a Participant’s Separation from Service other than by reason of death
or Disability, the Distributable Amount credited to the Participant’s
Termination Accounts, Company Contribution Accounts and Stock Unit Accounts
shall be paid to the Participant in a single lump sum on the Payment Date
following the Participant’s Separation from Service unless, with respect to any
individual Account where the Distributable Amount is at least fifty thousand
dollars ($50,000) in value as of the commencement of distributions from such
Account, the Participant has made an alternative benefit election on a timely
basis pursuant to Section 3.3 to receive the benefits in substantially equal
annual installments over up to twenty (20) years commencing on the Payment Date
following the Participant’s Separation from Service.
5.4    Scheduled Distributions. Each Participant shall be entitled to elect in
accordance with Section 3.3 to allocate Participant deferrals (and, in the
discretion of the Administrative Committee, Company Contributions) among up to
three (3) Scheduled Distribution Accounts, or such greater number as may be
permitted from time to time by the Administrative Committee. Distributions from
a Scheduled Distribution Account shall commence on the earlier of the Payment
Date in the Plan Year specified by the Participant for such Account (the
“Specified Distribution Date”), or the Participant’s Separation from Service
other than by reason of death or Disability. Notwithstanding the foregoing, no
deferrals shall be allocated to a Scheduled Distribution Account having a
Specified Distribution Date which is earlier than the first day of the second
Plan Year commencing after the Plan Year in which the deferrals would be
credited to the Account. Payment from a Scheduled Distribution Account shall be
paid in the form of a single lump sum unless the Participant has made a timely
election under Section 3.3 that, if the Distributable Amount from a Scheduled
Distribution Account is at least fifty thousand dollars ($50,000) as of
commencement of distribution, such amount shall be paid in substantially equal
annual installments over a period of up to five (5) years. In the event that
amounts are mistakenly credited to a Scheduled Distribution Account having no
Specified Distribution Date or a noncompliant commencement date, payments from
such Account shall commence on Separation from Service and shall be distributed
in the form of a single lump sum. A Participant may only delay and/or change the
form of a Scheduled Distribution, provided such change complies with Section
3.3.2.
5.5    Death and Disability Benefits. In the event of the Participant’s death or
Disability prior to the commencement of, or the complete payment of, all
benefits payable under the Plan, the Employer shall pay to the Participant or
the Participant’s Beneficiary, as applicable, a benefit equal to the

13





--------------------------------------------------------------------------------

Applied Materials, Inc. 2016 Deferred Compensation Plan

Distributable Amount of all of the Participant’s Accounts (other than a Rollover
Account) in the form of a single lump sum payable at the end of the fifteenth
(15th) month commencing after the month in which such event occurs, unless the
Participant or Beneficiary, as applicable, makes a timely election during the
first three (3) months following the event in compliance with Section 3.3.2 to
receive the benefits over a period of up to fifteen (15) years in substantially
equal annual installments.
5.6    Small Benefit Distribution. Notwithstanding the foregoing, in the event
the sum of all benefits payable to the Participant from all of the Participant’s
Accounts at the time of the Participant’s Separation from Service (and all other
amounts payable to the Participant under other arrangements which are aggregated
with this Plan under Section Code 409A) is less than the applicable dollar
amount under Code Section 402(g)(1)(B) for the calendar year of payment, the
Administrative Committee may, in its complete and sole discretion, pay all
benefits to the Participant under the Plan in a single lump sum on the Payment
Date following Separation from Service, subject to compliance with all
requirements of Code Section 409A.
5.7    Distribution on Change in Control. If a Change in Control occurs before
the applicable Account (other than a Rollover Account) has been fully
distributed, the remaining balance of such Account shall be distributed in the
form of a single lump sum payable at the end of the fifteenth (15th) month
following the month in which such Change in Control occurs, unless the
Participant makes a timely election during the first three (3) months following
the Change in Control in compliance with Section 3.3.2 to delay commencement of
benefits from such Account by a minimum of five (5) years and to receive the
benefits in the form of a single lump sum or over a period of up to fifteen (15)
years in substantially equal annual installments.
5.8    Hardship Distribution. Upon a finding that the Participant has suffered
an Unforeseeable Emergency, subject to compliance with Code Section 409A, the
Administrative Committee may, at the request of the Participant, approve a
complete cessation of current deferrals under the Plan or accelerate
distribution of benefits in the amount reasonably necessary to alleviate such
financial hardship. The request to take a Hardship Distribution shall be made in
the form and manner specified by the Administrative Committee. The amount
distributed pursuant to this Section with respect to an Unforeseeable Emergency
shall not exceed the amount necessary to satisfy such financial emergency plus
amounts necessary to pay taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which such hardship is or
may be relieved through reimbursement or compensation by insurance or otherwise
or by liquidation of the Participant’s assets (to the extent the liquidation of
such assets would not itself cause severe financial hardship), or by taking into
account the additional compensation that is available to the Participant as the
result of cancellation of deferrals to the Plan. The amount determined by the
Administrative Committee as a Hardship Distribution shall be paid in a single
cash lump sum as soon as practicable after the end of the calendar month in
which the Hardship Distribution election is made and approved by the
Administrative Committee.
5.9    Designated Payment Date. Notwithstanding any contrary Plan provision, in
accordance with Treasury Regulation Section 1.409A-3(d), a payment will be
treated as made upon the date specified under the Plan (the “Designated Payment
Date”) if the payment is made (a) at such date or a later date within the same
taxable year of the applicable Participant or, if later, by the fifteenth (15th)
day of the third calendar month following the Designated Payment Date, or no
earlier than thirty (30) days before the Designated Payment Date, and (b) the
Participant is not permitted, directly or indirectly, to designate the taxable
year of any payment.



14





--------------------------------------------------------------------------------

Applied Materials, Inc. 2016 Deferred Compensation Plan

ARTICLE 6
Payee Designations and Limitations
6.1    Beneficiaries. Each Participant may, pursuant to such procedures as the
Administrative Committee may specify, designate one or more Beneficiaries to
whom payment under the Plan shall be made in the event of the Participant’s
death.
6.1.1    Spousal Consent. If a Participant designates a person or entity other
than or in addition to his or her legal spouse as a primary Beneficiary, the
designation will be ineffective unless the Participant’s spouse consents to the
designation. Any spousal consent required under this Section 6.1.1 will be
ineffective unless it (a) is set forth in the form and manner specified in the
discretion of the Administrative Committee, (b) acknowledges the effect of the
Participant’s designation of another person or entity as his or her primary
Beneficiary under the Plan, and (c) is signed by the spouse and witnessed by an
authorized agent of the Administrative Committee or a notary public.
Notwithstanding this consent requirement, if the Participant establishes to the
satisfaction of the Administrative Committee that spousal consent may not be
obtained because the spouse cannot be located, his or her designation will be
effective without spousal consent. Any spousal consent required under this
Section 6.1.1 will be valid only with respect to the spouse who signs the
consent. A Participant may revoke his or her Beneficiary designation at any
time, provided such revocation is made pursuant to such procedures as the
Administrative Committee may specify, and regardless of his or her spouse’s
previous consent to the Beneficiary designation being revoked, any such revoked
designation shall be ineffective.
6.1.2    Changes and Failed Designations. A Participant may designate different
Beneficiaries (or may revoke a prior Beneficiary designation) at any time by
delivering a new designation (or revocation of a prior designation) in
accordance with Section 6.1.1. Any designation will be effective only upon its
receipt by the Administrative Committee or its designee in good form but shall
cease to be effective when a revocation of that designation is received by the
Administrative Committee or its designee. The last effective designation
received by the Administrative Committee will supersede all prior designations.
However, if a Participant fails to designate a Beneficiary as provided above, or
if every person designated as Beneficiary predeceases the Participant or dies
prior to complete distribution of the Participant’s benefits, then the
Administrative Committee shall direct the distribution of such benefits to the
Participant’s surviving legal spouse, or, if the Participant is not survived by
a legal spouse, to the Participant’s estate.
6.2    Payments to Minors. In the event any amount is payable under the Plan to
a minor, payment shall not be made to the minor, but instead shall be paid (i)
to that person’s living parent(s) to act as custodian, (ii) if that person’s
parents are then divorced, and one parent is the sole custodial parent, to such
custodial parent, to act as custodian, or (iii) if no parent of that person is
then living and the Administrative Committee so determines, to a custodian
selected by the Administrative Committee to hold the funds for the minor under
the Uniform Transfers or Gifts to Minors Act in effect in the jurisdiction in
which the minor resides. If no parent is living and the Administrative Committee
decides not to select a custodian to hold the funds for the minor, then payment
shall be made to the duly appointed and currently acting guardian of the estate
for the minor or, if no guardian of the estate for the minor is duly appointed
and currently acting within sixty (60) days after the date the amount becomes
payable, payment shall be deposited with the court having jurisdiction over the
estate of the minor.
6.3    Payments on Behalf of Persons Under Incapacity. In the event that any
amount becomes payable under the Plan to a person who, in the sole judgment of
the Administrative Committee, is considered by reason of physical or mental
condition to be unable to give a valid receipt therefore, the Administrative
Committee may direct that such payment be made to any person found by the

15





--------------------------------------------------------------------------------

Applied Materials, Inc. 2016 Deferred Compensation Plan

Administrative Committee, in its sole judgment, to have assumed the care and
guardianship of such person. Any payment made pursuant to such determination
shall constitute a full release and discharge of any and all liability of the
Administrative Committee and the Company and each Participating Affiliate under
the Plan.
6.4    Inability to Locate Payee. In the event that the Administrative Committee
is unable to locate a Participant or Beneficiary within two (2) years following
the scheduled Payment Date, the amount allocated to the Participant’s Account
shall be forfeited. If, after such forfeiture, the Participant or Beneficiary
later claims such benefit, such benefit shall be reinstated without interest or
earnings.
ARTICLE 7
Administration/Claims Procedures
7.1    Administration. The Plan shall be administered by the Administrative
Committee consisting of (a) the Corporate Vice President, Global Rewards, of the
Company (the “CVP Global Rewards”); (b) the Corporate Controller of the Company
(or an employee of the Company or an Affiliate appointed by the Corporate
Controller; (c) the Corporate Treasurer of the Company (or an employee of the
Company or an Affiliate appointed by the Corporate Treasurer); and (d) the
Managing Director, Treasury, of the Company. The CVP Global Rewards also may
appoint to Administrative Committee membership one additional employee of the
Company or an Affiliate. The CVP Global Rewards shall chair the Administrative
Committee. Any appointed member of the Committee may be removed by the
applicable appointing authority at any time. The Administrative Committee shall
have the exclusive right and full discretion (i) to appoint agents or other
delegates to act on its behalf and to appoint the Global Rewards Department of
the Company to act on its behalf in the day to day administration of the Plan,
(ii) to interpret the Plan, (iii) to decide any and all matters arising
hereunder (including the right to remedy possible ambiguities, inconsistencies,
or omissions), (iv) to make, amend and rescind such rules as it deems necessary
for the proper administration of the Plan and (v) to make all other
determinations and resolve all questions of fact necessary or advisable for the
administration of the Plan, including determinations regarding eligibility for
benefits payable under the Plan. All interpretations by the Administrative
Committee and its agents or other delegates with respect to any matter hereunder
shall be final, conclusive and binding on all persons affected thereby and shall
be given the maximum possible deference permitted by law. No member of the
Administrative Committee or agent or other delegate thereof shall be liable for
any determination, decision, or action made in good faith with respect to the
Plan. Each of the Employers shall indemnify and hold harmless the members of the
Administrative Committee from and against any and all liabilities, costs, and
expenses incurred by such persons as a result of any act or omission, in
connection with the performance of such persons’ duties, responsibilities, and
obligations under the Plan, other than such liabilities, costs, and expenses as
may result from the bad faith, willful misconduct, or criminal acts of such
persons. Each decision of a majority of the members of the Administrative
Committee then in office shall constitute the final and binding act of the
Administrative Committee. The Administrative Committee may act with or without a
meeting being called or held and shall keep minutes of all meetings held and a
record of all actions taken. Except as otherwise specifically or generally
directed by the Administrative Committee, any action of the Administrative
Committee may be evidenced by a writing signed by any member thereof.
7.2    Claims Procedure. Any Participant, former Participant or Beneficiary who
has a claim of any kind relating to the Plan must file such claim in writing
with the Administrative Committee setting forth the nature of the benefit
claimed, the amount thereof, and the basis for claiming entitlement to such
benefit. The Administrative Committee shall determine the validity of the claim
and communicate a decision to the claimant promptly and, in any event, not later
than ninety (90) days after receipt of the claim. If additional information is
necessary to make a determination on a claim, the claimant shall be

16





--------------------------------------------------------------------------------

Applied Materials, Inc. 2016 Deferred Compensation Plan

advised of the need for such additional information within forty-five (45) days
after receipt of the claim. The claimant shall have up to one hundred and eighty
(180) days to supplement the claim information, and the claimant shall be
advised of the decision on the claim within forty-five (45) days after the
earlier of the date the supplemental information is supplied or the end of the
one hundred and eighty (180) day period. Notwithstanding the foregoing, if the
claim relates to a disability determination (“Disability Claim”), the decision
shall be rendered within forty-five (45) days after receipt of the claim, which
may be extended twice by an additional thirty (30) days per extension for
matters beyond the control of the Administrative Committee. The claimant will be
notified in writing of any such extension(s) before the end of the applicable
decision period, as well as the circumstances requiring the extension, the date
by which a decision on the claim is expected to be rendered and such other
information required by ERISA. Every claim for benefits which is denied shall be
denied by written notice setting forth in a manner calculated to be understood
by the claimant (i) the specific reason or reasons for the denial, (ii) specific
reference to any provisions of the Plan (including any internal rules,
guidelines, protocols, criteria, etc.) on which the denial is based, (iii)
description of any additional material or information that is necessary to
process the claim and an explanation of why such material or information is
necessary, (iv) an explanation of the procedure for further reviewing the denial
of the claim and shall include an explanation of the claimant’s right to submit
the claim for binding arbitration in the event of an adverse determination on
review (or legal action in the case of a Disability Claim), and (v) such other
information required by ERISA.
7.3    Review Procedures. A claimant or his/her authorized representative may
appeal a denied claim under the Plan by filing a written request for review of
such denial with the Administrative Committee within sixty (60) days after the
receipt of the denial (one hundred and eighty (180) days in the case of a
Disability Claim). Such review shall be undertaken by the Administrative
Committee and shall be a full and fair review. The claimant or his/her
authorized representative shall have the right to review all pertinent documents
and to submit written comments, documents and other information relating to the
claim. The Administrative Committee shall issue a decision not later than sixty
(60) days after receipt of such request for review (forty-five (45) days in the
case of a Disability Claim), unless special circumstances, such as the need to
hold a hearing, require a longer period of time, in which case a decision shall
be rendered as soon as possible but not later than one hundred and twenty (120)
days after receipt of the claimant’s request for review (ninety (90) days in the
case of a Disability Claim). The claimant or his/her authorized representative
will be notified in writing of any such extension before the end of the original
60-day review period (or 45-day review period in the case of a Disability
Claim), as well as the circumstances requiring the extension, the date by which
a decision is expected to be rendered and such other information required by
ERISA. The decision on review shall be in writing and shall include specific
reasons for the decision written in a manner calculated to be understood by the
claimant with specific reference to the provisions of the Plan on which the
decision is based and other information required by ERISA, as well as an
explanation of the claimant’s right to submit the claim for binding arbitration
in the event of an adverse determination on review (or legal action in the case
of a Disability claim).
7.4    Exhaustion of Plan’s Claims and Review Procedures Required; Limitations
on Any Legal Actions. The Plan’s claims and appeal procedures described above
must be exhausted with respect to any claim of any kind relating to the Plan. If
any legal action is permitted to be filed with respect to a Disability Claim
under the Plan, such action must be brought by the claimant no later than one
(1) year after the Administrative Committee’s denial of the claim on review,
regardless of any state or federal statutes establishing provisions relating to
limitations on actions.



17





--------------------------------------------------------------------------------

Applied Materials, Inc. 2016 Deferred Compensation Plan

ARTICLE 8Conditions Related to Benefits
8.1    Nonassignability. The benefits provided under the Plan may not be
alienated, assigned, transferred, pledged or hypothecated by any person, at any
time, or to any person whatsoever. Those benefits shall be exempt from the
claims of creditors or other claimants of the Participant or Beneficiary and
from all orders, decrees, levies, garnishments or executions to the fullest
extent allowed by law. Notwithstanding the foregoing, the Administrative
Committee may establish procedures whereby some or all of one or more of a
Participant’s Account balances may be accelerated and/or paid to an alternative
payee pursuant to a domestic relations order which complies with the
requirements of Treasury Regulation Section 1.409A-3(j)(4)(ii).
8.2    No Right to Company or Employer Assets. The benefits paid under the Plan
shall be paid from the general funds of the Employer or the Company, and the
Participant and any Beneficiary shall be no more than unsecured general
creditors of the Employer or the Company with no special or prior right to any
assets of the Employer or the Company for payment of any obligations hereunder.
8.3    Protective Provisions. The Participant shall cooperate with the
Administrative Committee by furnishing any and all information requested by the
Administrative Committee, in order to facilitate the payment of benefits
hereunder, taking such physical examinations as the Administrative Committee may
deem necessary, consenting to insurance coverage and taking such other actions
as may be requested by the Administrative Committee. If the Participant refuses
to so cooperate, the Employer and the Company shall have no further obligation
to the Participant under the Plan.
8.4    Compliance with Securities Laws. All payments scheduled to be made under
the Plan shall comply with all applicable securities laws and may be delayed if
the Administrative Committee reasonably believes that making the payment will
violate any federal or state securities laws, subject to compliance with all
applicable laws. Any such delayed payment will be made at the earliest date at
which the Administrative Committee reasonably anticipates that the making of the
payment will not cause such violation. For this purpose, the making of a payment
under the Plan that would cause inclusion in gross income or the application of
any penalty provision or other provision of the Code will not be treated as a
violation of applicable law.
8.5    Payments Subject to Code Section 162(m). Any payment scheduled to be made
under the Plan may be delayed in the complete and sole discretion of the
Administrative Committee to the extent that the Company reasonably anticipates
that if the payment were made as scheduled, the Employer’s deduction with
respect to such payment would not be permitted due to the application of Code
Section 162(m). Any such delayed payment shall be made at the earliest date the
Administrate Committee reasonably anticipates that the Employer’s deduction of
such payment will not be barred by the application of Code Section 162(m),
subject to compliance with all requirements of Code Section 409A.
8.6    Withholding. The Participant shall make appropriate arrangements with the
Administrative Committee for satisfaction of any federal, state or local income
tax withholding requirements, Social Security and other employee tax or other
requirements applicable to the deferral, crediting, vesting or payment of
benefits under the Plan. The Company intends to deduct from each payment made
under the Plan or any other compensation (including Company Contributions)
payable to the Participant (or Beneficiary) all applicable taxes required to be
withheld in respect of such payment or this Plan. The Employer shall have the
right to reduce any payment (or other compensation) by the amount of cash
sufficient to provide the amount of said taxes.

18





--------------------------------------------------------------------------------

Applied Materials, Inc. 2016 Deferred Compensation Plan

8.7    Receipt or Release. Any payment made in good faith to a Participant or
the Participant’s Beneficiary shall, to the extent thereof, be in full
satisfaction of all claims against the HRCC, the Administrative Committee, their
members and the Company and each Participating Affiliate. The Administrative
Committee may require such Participant or Beneficiary, as a condition precedent
to such payment, to execute a receipt and release to such effect.
8.8    Trust. The Company ultimately shall be responsible for the payment of all
benefits under the Plan. At its discretion, the Company may establish one or
more grantor trusts for the purpose of providing for the payment of benefits
under the Plan. Such trust or trusts may be irrevocable, but the assets thereof
shall be subject to the claims of the creditors of the Company (or Employer).
Neither such trust or trusts, nor the assets thereof, however, shall be located
outside of the United States. Benefits paid to the Participant (or his or her
Beneficiary) from any such trust or trusts shall be considered paid by the
Company (or Employer) for purposes of meeting the obligations of the Company (or
Employer) under the Plan.
8.9    No Guarantee of Tax Consequences. Notwithstanding any contrary Plan
provision, Participants (or their Beneficiaries) solely shall be responsible for
all taxes and any other costs owed by them with respect to any deferrals or
payments made under the Plan. The HRCC, the Administrative Committee, the
Company and the other Employers make no guarantees regarding the tax treatment
to any person of any deferrals or payments made under the Plan. Moreover, in no
event will any Employer reimburse or pay any Participant or Beneficiary for any
taxes or other costs incurred as a result of participation in the Plan.
ARTICLE 9Miscellaneous
9.1    Amendment or Termination of Plan. The HRCC (or its authorized delegate)
may, at any time amend or terminate the Plan, except that no such amendment or
termination may reduce a Participant’s Account balances, reduce or delay the
vesting of a Participant’s Accounts or change the timing of payments except to
the extent specifically permitted under Code Section 409A. If the Plan is
terminated, no further amounts shall be deferred hereunder, and amounts
previously deferred or contributed to the Plan shall be fully vested and shall
be paid in accordance with the provisions of the Plan as scheduled prior to the
Plan termination. Notwithstanding the foregoing, the HRCC may, in its complete
and sole discretion, accelerate distributions under the Plan, whether upon
termination of the Plan or otherwise, under any circumstances specifically
authorized under Code Section 409A and applicable authorities not resulting in
the imposition of additional Code Section 409A taxes or penalties.
9.2    Errors in Account Statements, Deferrals or Distributions. In the event an
error is made in an Account statement, such error shall be corrected on the next
statement following the date such error is discovered. In the event of an error
in deferral amount, the error shall be corrected as soon as administratively
practicable after discovery; (i) in the case of an excess deferral, by
distribution of the excess amount to the Participant, or, (ii) in the case of an
under deferral, by reduction of other compensation payable to the Participant in
compliance with all requirements of Code Section 409A. In the event of an error
in a distribution, the over or under payment shall be corrected by payment to or
collection from the Participant consistent with the requirements of, or
correction procedures established under, Code Section 409A, as soon as
administratively practicable after the discovery of such error. In the event of
an overpayment, the Administrative Committee may, at its discretion, offset
other amounts payable to the Participant from the Employer (including but not
limited to salary, bonuses, expense reimbursements, severance benefits or other
employee compensation benefit arrangements, as allowed

19





--------------------------------------------------------------------------------

Applied Materials, Inc. 2016 Deferred Compensation Plan

by law and subject to compliance with Code Section 409A) to recoup the amount of
such overpayment(s).
9.3    Employment Not Guaranteed. Nothing contained in the Plan nor any action
taken hereunder shall be construed as a contract of employment or for services,
or as giving any Participant any right to continue the provision of services in
any capacity whatsoever to the Company or any Participating Affiliate.
9.4    Successors of the Employer. The rights and obligations of each Employer
under the Plan shall inure to the benefit of, and shall be binding upon, the
successors and assigns of the applicable Employer.
9.5    Notice. Any notice or filing required or permitted to be given to the
Company or the Participant under the Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail to, in the case of the
Company, the principal office of the Company, directed to the attention of the
Administrative Committee, and in the case of the Participant, to the last known
address of the Participant indicated on the employment records of the Company.
Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification. Notices to the Company may be permitted by
electronic communication according to specifications established by the
Administrative Committee.
9.6    Headings. Headings and subheadings in this Plan are inserted for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.
9.7    Gender, Singular and Plural. All pronouns and any variations thereof
shall be deemed to refer to the masculine, feminine, or neuter, as the identity
of the person or persons may require. As the context may require, the singular
may be read as the plural and the plural as the singular.
9.8    Validity. In the event any provision of the Plan is held invalid, void or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provisions of the Plan.
9.9    Waiver of Breach. The waiver by the Company or Employer of any breach of
any provision of the Plan shall not operate or be construed as a waiver of any
subsequent breach by that Participant or any other Participant.
9.10    Governing Law. The Plan is intended to be an unfunded plan maintained
primarily to provide deferred compensation benefits for a select group of
“management or highly compensated employees” within the meaning of Sections 201,
301 and 401 of ERISA and therefore to be exempt from Parts 2, 3 and 4 of Title I
of ERISA. In the event any provision of, or legal issue relating to, this Plan
is not fully preempted by federal law, such issue or provision shall be governed
by the laws of the State of California (other than its conflict of laws
provisions).
9.11    Binding Arbitration. Any claim, dispute or other matter in question of
any kind relating to this Plan (other than a Disability Claim to the extent
binding arbitration is prohibited by ERISA) that is not resolved by the claims
and review procedures under this Plan shall be settled by arbitration in
accordance with the applicable employment dispute resolution rules of the
American Arbitration Association. Notice of demand for arbitration shall be made
in writing to the opposing party and to the American Arbitration Association
within a reasonable time after the claim, dispute or other matter in question
has arisen. In no event shall a demand for arbitration be made after the date
when the applicable statute of limitations would bar the institution of a legal
or equitable proceeding based on such claim,

20





--------------------------------------------------------------------------------

Applied Materials, Inc. 2016 Deferred Compensation Plan

dispute or other matter in question. The decision of the arbitrators shall be
final and may be enforced in any court of competent jurisdiction. The
arbitrators may award reasonable fees and expenses to the prevailing party in
any dispute hereunder and shall award reasonable fees and expenses in the event
that the arbitrators find that the losing party acted in bad faith or with
intent to harass, hinder or delay the prevailing party in the exercise of its
rights in connection with the matter under dispute.
9.12    Code Section 457A. Notwithstanding any contrary Plan provision, if the
Administrative Committee determines that any deferred amount under the Plan is
includible in a Participant’s income under Code Section 457A and applicable
guidance thereunder, such amount shall be paid to the Participant in a lump sum
in the Participant’s taxable year of such inclusion to the extent permitted
under Code Section 409A and applicable guidance thereunder, including, but not
limited to, Q&A 26 of IRS Notice 2009-8.
 
 
APPLIED MATERIALS, INC.
 
 
 
Date: October 9, 2015
 
/s/ Gregory Lawler
 
 
Name: Gregory Lawler
Title: Corporate Vice President, Global Rewards    






21



